DETAILED ACTION
This Notice and Reasons for Allowance is in response to applicant’s amendment, remarks, and terminal disclaimer filed on 01/31/2022.  Claims 1, 6, 13, 20, and 21 have been amended.  Claims 1-21 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/29/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,708,271 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 20, and 21 are allowed in view of applicant’s amendment and remarks filed 01/31/2022 and the terminal disclaimer approved on 01/31/2022.  Claims 2-19 depend upon allowed base Claim 1 and are allowed by virtue of their dependency.
Although, the closest prior art found Saito et al. (US 7278025 B2) taught “a high security identification card including an on-board memory for stored biometric data and an on-board sensor for capturing live biometric data. An on-board processor on the card performs a matching operation to verify that the captured biometric data matches the locally stored biometric data. Only if there is a positive match is any data transmitted from the card for additional verification and/or further processing. The card functions as a firewall for protecting the security processor used for storing and processing the protected biometric data from malicious external attack via the ISO SmartCard interface. The security processor is inserted between the ISO SmartCard Interface and an unmodified ISO SmartCard processor and blocks any external communications until the user's fingerprint has been matched with a previously registered fingerprint. Real-time feedback is provided while the user is manipulating his finger over the fingerprint sensor, thereby facilitating an optimal placement of the finger over the sensor. The card may be used to enable communication with a transactional network or to obtain physical access into a secure area” ([Abstract]),
None of the prior art of record teaches individually or in combination the particular limitations listed below [emphasis added] as recited in applicant’s independent Claims:
[Claim 1] “wherein said identity testing machine is configurable for determining or utilizing at least one measure of adequacy of available resources; wherein said identity testing machine is configurable for determining or utilizing at least one measure of adequacy of available useful information; wherein said identity testing machine is configurable for determining or utilizing at least one measure of accuracy of at least one identity test determination; wherein said identity testing machine is configurable for making at least one type of identity test determinations selected from the group consisting of (a) identity test determinations that are made as single events, (b) intermittently made identity test determinations, and (c) constantly made identity test determinations, regarding any one specific tested person; wherein said identity testing machine is configurable for testing an identity of any one specific tested person in real time or at any time thereafter; or wherein said identity testing machine is further configurable for utilizing at least one part of at least one step selected from the group consisting of (a) a first series observation step, wherein said identity testing machine utilizes at least one sensor observation, wherein one specific known person is one specific subject of said at least one sensor observation, wherein said one specific known person has at least one specific sensor observable aspect, wherein said identity testing machine recognizes at least one characteristic regarding said at least one specific aspect, wherein said at least one recognized characteristic is utilizable by said identity testing machine in a making of at least one identity test determination regarding said one specific known person, wherein said identity testing machine utilizes at least one designation from said at least one sensor observation or assigns at least one designation representing (i) said at least one sensor observation, (ii) said at least one sensor observed aspect of said one specific known person, or (iii) said at least one sensor observed characteristic regarding at least one observed aspect, wherein said identity testing machine includes said at least one designation, as data, in at least one first series observation record of said one specific known person, (b) a second series observation step, wherein said identity testing machine utilizes at least one sensor observation, wherein one specific tested person is one specific subject of said at least one sensor observation, wherein said one specific tested person has at least one specific sensor observable aspect, wherein said identity testing machine recognizes at least one characteristic regarding said at least one specific aspect, wherein said at least one recognized characteristic is utilizable by said identity testing machine in a making of at least one identity test determination regarding said one specific tested person, wherein said identity testing machine utilizes at least one designation from said at least one sensor observation or assigns at least one designation representing (i) said at least one sensor observation, (ii) said at least one sensor observed aspect of said one specific tested person, or (iii) said at least one characteristic regarding said at least one sensor observed aspect, wherein said identity testing machine includes at least one designation, as data, in at least one second series observation record of said one specific tested person, (c) a processing step, wherein at least one designation from said at least one first series observation record or at least one designation from said at least one second series observation record are stored or utilized as data, wherein at least part of said data from said at least one first series observation step or said at least one second series observation step is processed utilizing at least one method, process, procedure or formula, wherein said at least one method, process, procedure or formula is selected from a spectrum of methods, processes, procedures or formulas that may be utilized in a processing of data from first series observation steps or second series observation steps, wherein a processing of said observation data or derived data results in the creation of derived data, wherein said observation data or said derived data is utilizable for at least one purpose selected from a spectrum of purposes for which said observation data or said derived data may be utilized by said identity testing machine, wherein said at least one purpose includes utilizing said observation data or said derived data in a making of at least one identity test determination regarding any one specific tested person, wherein at least one part of said observation data or said derived data is utilizable by said identity testing machine in at least one part of at least one step selected from the group consisting of (i) at least one processing step, (ii) at least one matching step, (iii) at least one comparing step, or (iv) at least one determining step, (d) a matching step, wherein said identity testing machine matches said observation data or said derived data from at least one second series observation record of one specific tested person with comparable observation data or derived data from at least one first series observation record of one specific known person, (e) a comparing step, wherein said identity testing machine compares observation data or derived data from at least one second series observation record of one specific tested person with comparable observation data or derived data from at least one first series observation record of one specific known person and provides at least one conclusion from the comparing, (f) a determining step, wherein said identity testing machine utilizes at least one member selected from the group consisting of (i) at least one part of said at least one conclusion from said at least one comparing step, (ii) at least one part of said observation data, (iii) at least one part of said derived data, or (iv) selected useful information, in the making of said at least one identity test determination, and (g) a reporting step, wherein said identity testing machine provides at least one report regarding at least one part of at least one cycle of utilization of said identity testing machine”;
[Claim 20] “wherein said identity testing machine utilizes useful information from at least one point in time or from over at least one period of time; wherein said useful information is from a spectrum of information that includes at least one observed characteristic of one specific person who is one specific subject of at least one identity test sensor observation; wherein said at least one identity test sensor observation is a type of sensor observation selected from the group consisting of (a) visual sensor observations, (b) audible sensor observations, (c) thermal sensor observations, (d) olfactory sensor observations, (e) tactile sensor observations, (f) chemical sensor observations, and (g) any other type of sensor observations that may be utilized be said identity testing machine… (a) a first series observation step utilizing at least one sensor observation, wherein at least specific known person who is one specific subject of said at least one sensor observation has at least one sensor observable aspect, wherein said identity testing machine recognizes at least one characteristic regarding at least one observed aspect, wherein said at least one recognized characteristic is utilizable by said identity testing machine in the making of at least one identity test determination, wherein said identity testing machine utilizes at least one designation from said at least one sensor observation or assigns at least one designation representing at least one member selected from the group consisting of (i) said at least one sensor observation, (ii) said at least one observed aspect of said one specific known person, or (iii) said at least one recognized characteristic, wherein said identity testing machine includes at least one of said designations, as data, in at least one first series observation record of said one specific known person, (b) a second series observation step utilizing at least one sensor observation, wherein one specific tested person who is one specific tested subject of at least one sensor observation has at least one sensor observable aspect, wherein said identity testing machine recognizes at least one characteristic regarding at least one observed aspect, wherein said at least one recognized characteristic is utilizable by said identity testing machine in the making of at least one identity test determination, wherein said identity testing machine utilizes at least one designation from said at least one sensor observation or assigns at least one designation representing (i) said at least one sensor observation, (ii) the at least one observed aspect regarding said one specific tested person, or (iii) said at least one characteristic regarding said at least one aspect, wherein said identity testing machine includes at least one of said designations, as data, in at least one second series observation record of said one specific tested person, (c) a processing step, wherein at least one designation from said at least one first series observation record or at least one designation from said at least one second series observation record are stored or utilized as observation data, wherein at least one part of said observation data or at least one part of any derived data may be processed in at least one way, wherein said at least one way is selected from the spectrum of ways that observation data or derived data may be processed for utilization by said identity testing machine, wherein said processing of said observation data or said derived data results in the creation of derived data, wherein said observation data or said derived data are utilizable for at least one purpose selected from the spectrum of purposes that said observation data or said derived data may be utilized, wherein said at least one purpose includes being utilized by said identity testing machine in the making of at least one identity test determination, wherein at least one part of said observation data or said derived data are included as at least one part of said useful information, and wherein at least one part of said observation data or said derived data is utilized by said identity testing machine during at least one part of at least one step selected from the group consisting of (i) at least one processing step, (ii) at least one matching step, (iii) at least one comparing step, or (iv) at least one determining step, (d) a matching step matching observation data or derived data regarding one specific tested person who is one specific tested subject of at least one second series observation with comparable observation data or derived data from at least one first series observation record of one specific known person, (e) a comparing step comparing observation data or derived data from at least one second series observation record of one specific tested person with observation data or derived data from at least one comparable first series observation record of one specific known person, and providing at least one conclusion from said comparing, (f) a determining step, wherein said identity testing machine utilizes at least one member selected from the group consisting of (i) said at least one conclusion from said at least one comparing step, (ii) said observation data or said derived data from said first series observation records of one specific known person and said observation data or said derived data from said second series observation records of said one specific tested person, or (iii) said useful information, in the making of said at least one identity test determination, and (g) a reporting step making at least one selected report regarding or utilizing at least one part of at least one cycle of utilization of said identity testing machine”;
[Claim 21] “wherein said spectrum of useful information includes information that was from, or was derived from, at least one sensor observation; wherein said at least one sensor observation provides useful information regarding at least one aspect of (a) said at least one sensor observation, (b) one specific known person, or (c) one specific tested person… wherein said identity testing machine utilizes at least one type of sensor observation selected from the group consisting of (a) visual sensor observations, (b) audible sensor observations, (c) thermal sensor observations, (d) olfactory sensor observations, (e) tactile sensor observations, (f) chemical sensor observations, and (g) any other types of sensor observations that may be utilized by said identity testing machine… wherein said identity testing machine is configurable for determining or utilizing at least one measure of adequacy of available resources; wherein said identity testing machine is configurable for determining or utilizing at least one measure of adequacy of available useful information; wherein said identity testing machine is configurable for determining or utilizing at least one measure of accuracy for at least one identity test determination; wherein said identity testing machine makes at least one type of identity test determination selected from the group consisting of (a) one-time single event identity test determinations, (b) intermittently made identity test determinations, and (c) constantly made identity test determinations, regarding any one specific tested person… (a) a first series observation step, wherein said identity testing machine utilizes at least one sensor observation, wherein one specific known person is one specific subject of said at least one sensor observation, wherein said one specific known person has at least one specific sensor observable aspect, wherein said identity testing machine recognizes at least one characteristic regarding said at least one specific aspect, wherein said at least one recognized characteristic is utilizable by said identity testing machine in a making of at least one identity test determination regarding said one specific known person, wherein said identity testing machine utilizes at least one designation from said at least one sensor observation or assigns at least one designation representing (i) said at least one sensor observation, (ii) said at least one sensor observed aspect of said one specific known person, or (iii) said at least one sensor observed characteristic regarding said at least one specific observed aspect, wherein said identity testing machine includes said at least one designation, as data, in at least one first series observation record of said one specific known person, (b) a second series observation step, wherein said identity testing machine utilizes at least one sensor observation, wherein one specific tested person is one specific subject of said at least one sensor observation, wherein said one specific tested person has at least one specific sensor observable aspect, wherein said identity testing machine recognizes at least one characteristic regarding said at least one specific aspect, wherein said at least one recognized characteristic is utilizable by said identity testing machine in a making of at least one identity test determination regarding said one specific tested person, wherein said identity testing machine utilizes at least one designation from said at least one sensor observation or assigns at least one designation representing (i) said at least one sensor observation, (ii) said at least one sensor observed aspect of said one specific tested person, or (iii) said at least one characteristic regarding said at least one sensor observed aspect, wherein said identity testing machine includes said at least one designation, as data, in at least one second series observation record of said one specific tested person, (c) a processing step, wherein derived data or at least one part of said data representing at least one designation from said at least one first series observation step or said at least one second series observation step is processed in at least one way, wherein said at least one way is selected from a spectrum of ways said derived data or observation data from said first series observation steps or said second series observation steps may be processed for utilization by said identity testing machine, wherein the processing of said observation data or said derived data results in a creation of derived data, wherein said observation data or said derived data is utilizable for at least one purpose selected from a spectrum of purposes that said observation data or said derived data may be utilized by said identity testing machine, wherein said at least one purpose includes utilization of said observation data or said derived data by said identity testing machine in a  making of at least one identity test determination regarding any one specific tested person, wherein at least one part of said observation data or said derived data may be utilized by said identity testing machine in at least one part of at least one step selected from the group consisting of (i) at least one processing step, (ii) at least one matching step, (iii) at least one comparing step, and (iv) at least one determining step, (d) a matching step, wherein said identity testing machine matches said observation data or said derived data from at least one second series observation record of one specific tested person with comparable observation data or derived data from at least one first series observation record of one specific known person, (e) a comparing step, wherein said identity testing machine compares observation data or derived data from at least one second series observation record of one specific tested person with comparable observation data or derived data from at least one first series observation record of one specific known person and provides at least one conclusion from the comparing, (f) a determining step, wherein said identity testing machine utilizes at least one member selected from the group consisting of (i) at least one part of said at least one conclusion from said at least one comparing step, (ii) at least one part of said observation data, (iii) at least one part of said derived data, or (iv) selected useful information, in the making of said at least one identity test determination, and (g) a reporting step, wherein said identity testing machine makes at least one report regarding at least one part of at least one cycle of utilization of said identity testing machine”.
The closest prior art of record consisted of the following references.
Bakis et al. (US 6219639 B1) disclosed a method for recognizing an individual based on attributes associated with the individual comprises the steps of: pre-storing at least two distinctive attributes of the individual during at least one enrollment session; contemporaneously extracting the at least two distinctive attributes from the individual during a common recognition session; segmenting the pre-stored attributes and the extracted attributes according to a sequence of segmentation units; indexing the segmented pre-stored and extracted attributes so that the segmented pre-stored and extracted attributes corresponding to an identical segmentation unit in the sequence of segmentation units are associated to an identical index; and respectively comparing the segmented pre-stored and extracted attributes associated to the identical index to each other to recognize the individual.
Kanevsky et al. (US 6421453 B1) disclosed a method for controlling access of an individual to one of a computer and a service and a facility comprises the steps of: pre-storing a predefined sequence of intentional gestures performed by the individual during an enrollment session; extracting the predefined sequence of intentional gestures from the individual during a recognition session; and comparing the pre-stored sequence of intentional gestures to the extracted sequence of intentional gestures to recognize the individual.
Deutsch et al. (US 20040023631 A1) disclosed a method and system for increasing the bandwidth and distance of communication links by enabling noise from unwanted background radiation to be effectively eliminated. This is achieved by taking advantage of the fact that background radiation has much broader frequency spectrum than information signal carriers. Spectrum of interest is divided into multiple partitions. Reference signals are constructed over the spectral partitions according to defined selection criteria so that these reference signals can be used to reduce in-band noise of desired information signal through common mode noise elimination. Using differential signaling schemes further reduces noise from non-background radiation sources in addition to noise from background radiation sources. This method is applicable to both analog and digital systems
Saito et al. (US 7278025 B2) disclosed a security identification card including an on-board memory for stored biometric data and an on-board sensor for capturing live biometric data. An on-board processor on the card performs a matching operation to verify that the captured biometric data matches the locally stored biometric data. Only if there is a positive match is any data transmitted from the card for additional verification and/or further processing. Preferably, the card is ISO SmartCard compatible. The ISO SmartCard functions as a firewall for protecting the security processor used for storing and processing the protected biometric data from malicious external attack via the ISO SmartCard interface. The security processor is inserted between the ISO SmartCard Interface and an unmodified ISO SmartCard processor and blocks any external communications until the user's fingerprint has been matched with a previously registered fingerprint. Real-time feedback is provided while the user is manipulating his finger over the fingerprint sensor, thereby facilitating an optimal placement of the finger over the sensor. The card may be used to enable communication with a transactional network or to obtain physical access into a secure area.
Fuller (US 20070290800 A1) disclosed a method for using electromagnetic frequency response to identify an unknown individual or authenticate the identity of an individual transmits an electromagnetic signal into a body part of the individual is positioned in a magnetic field. An electromagnetic signal is received from the body part and captured. The frequency spectrum of the captured electromagnetic signal is analyzed to identify, or authenticate the identity of, the individual. Identification is performed by comparing the captured frequency spectrum, or characteristics extracted from the captured frequency spectrum, of the unknown individual to those of known individuals. Authentication is performed by comparing the captured frequency spectrum, or characteristics extracted from the captured frequency spectrum, of an individual to the authentic frequency spectrum, or characteristics extracted from the authentic frequency spectrum, of the individual.
Murakami et al. (US 7796013 B2) disclosed a biometrically activated device wherein data derived from detection of unique internal biometric traits are stored within said biometrically activated device to be compared to stored data relative to said internal biometric markers or traits previously scanned from a user of said biometrically activated device. The biometrically activated device may allow or disallow access to information, or provide use of, data or a device protected by the biometrically activated device.
Lehnert et al. (US 20110221567 A1) disclosed a system and method for identifying an unknown individual from a plurality of enrolled individuals is provided. The method comprises comparing at least two parameters of the unknown individual to at least two enrolled parameters of the enrolled individuals. The method then determines a score correlating to the closeness of the comparison and then stores the score
Singhal (US 8090945 B2) disclosed a multi-factor remote user authentication card-device that enable the card-device to function as a multi-factor remote user authentication of "what you know", "what you have", "where you are" and "what you are", to a network. The authentication logic dynamically facilitates the use of multi-factor authentication so that it dynamically adjusts what factors are applicable for specific security application enabling a universal remote authentication device.
Aronson (US 20120102540 A1) disclosed a system where cyber interactions from properly identified individuals gain access to, and are transferred through, the cyber communications network, and to the individuals’ point of cyber access computer where the individual’s identity is properly established prior to the individual's cyber interaction gaining access to the individual's point of cyber access computer. After having gained access to the individual's point of cyber access computer, the individual, through the individual's cyber interactions, may engage in both private and public cyber activities. Private cyber activities are for the individual only. Public cyber activities involve others. By use of the disclosed system, the individual has complete access control over cyber interactions from others. The interoperability provided by the disclosed system enables the integration of interactions with any type of cyber devices into the disclosed system.
Black (US 8520905 B2) disclosed a data security system that comprises a host processor, and a plurality of remote computers. Each remote computer provides biometric authentication of a user prior to responding to the user request for data access. The remote computers are handheld when in operational mode. A sensor in the handheld computer captures a biometric image while the remote computer is being used. The biometric sensor is positioned in such a way that the sensor enables the capture of the biometric image continually during computer usage with each request for access to secure data. The biometric authentication occurs in a seamless manner and is incidental to the data request enabling user identity authentication with each request to access secure data.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al., (“Using Continuous Biometric Verification to Protect Interactive Login Sessions”, December 2005, Annual Computer Security Applications Conference, pp. 1-10).
Reinhold (US 20080040780 A1) 
Ali et al. (US 20130133055 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

04.29.2022